EXHIBIT 10.37

 

INSPIRE PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED

DIRECTOR COMPENSATION POLICY

 

ADOPTED: June 9, 2003

 

All non-employee directors of Inspire Pharmaceuticals, Inc. (the “Company”)
shall receive the following compensation:

 

1) Cash compensation of:

 

  a) $15,000 annually to cover general availability and participation in
meetings and conference calls of the Board and committees of the Board (other
than Audit Committee meetings and conference calls, for which members shall be
compensated as set forth below);

 

  b) $2,500 per Board meeting for attendance at the quarterly in-person meetings
(to a maximum of $10,000 annually);

 

and

 

2) Stock option grants in the amount of 30,000 shares will be granted to each
director elected to a 3-year term, to vest 1/36th per month until fully vested
at the end of such 3 year term; provided, however, that all vesting will cease
if the director resigns from the Board or otherwise ceases to serve as director,
unless the Board otherwise determines that the circumstances warrant
continuation of vesting.

 

In addition, all non-employee directors who serve on the Audit Committee will
also receive the following compensation:

 

1) Cash compensation of $10,000 annually to cover general availability and
participation in Audit Committee conference calls and meetings;

 

and

 

2) Stock option grants in the amount of 10,000 shares will be granted to each
director elected to the Audit Committee, to vest 1/36th per month until fully
vested at the end of 3 years; provided, however, that all vesting will cease if
the director resigns from the Audit Committee or otherwise ceases to serve as an
Audit Committee member (including without limitation as a result of a committee
member’s term expiring without re-election), unless the Board otherwise
determines that the circumstances warrant continuation of vesting.

 



--------------------------------------------------------------------------------

Notwithstanding the foregoing, all options granted under this Director
Compensation Policy shall vest immediately if (i) there is a Change of Control
(as hereinafter defined) and (ii) the optionee will cease to serve as a director
of the Company as a result of such Change of Control.

 

For purposes of this Director Compensation Policy, a “Change of Control” shall
mean: (i) a dissolution or liquidation of the Company; (ii) a sale of all or
substantially all the assets of the Company; (iii) a merger or consolidation in
which the Company is not the surviving corporation and in which beneficial
ownership of securities of the Company representing at least fifty percent (50%)
of the combined voting power entitled to vote in the election of directors has
changed; (iv) a reverse merger in which the Company is the surviving corporation
but the shares of the common stock of the Company outstanding immediately before
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, and in which beneficial ownership of
securities of the Company representing at least fifty percent (50%) of the
combined voting power entitled to vote in the election of directors has changed;
or (v) an acquisition by any person, entity or group within the meaning of
Section 13(d) or 14(d) of the Exchange Act, or any comparable successor
provisions (excluding any employee benefit plan, or related trust, sponsored or
maintained by the Company or subsidiary of the Company or other entity
controlled by the Company) resulting in a change of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of directors.

 